DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on April 20, 2020 has been considered by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-20 are:
Regarding claims 1-11, the prior art does not teach or fairly suggest in combination with the other claimed limitations an active cover plate comprising: a resilient contact comprising a fixed end and a free end; and  wherein the upright is wider than the resilient contact, wherein the resilient contact is disposed on an inboard side of the upright; and wherein the fixed end of the resilient contact is secured to the upright and at least a portion of the resilient contact extends over the at least one aperture in the upright.
Regarding claims 12-20, the prior art does not teach or fairly suggest in combination with the other claimed limitations an active cover plate comprising a prong connecting to the back surface of the front plate at a location outboard of the electrical receptacle aperture, the prong extending rearward away from the back surface of the front 
These limitations are found in claims 1-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US 11,158,982), Smith et al (US 10,381,789, US 10,381,788 and US 10, 373,773) disclose an active cover plate. 

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


November 5, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848